Citation Nr: 0030661	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Department of Veterans Affairs dependency and 
indemnity compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman


REMAND

The veteran, who had active service from November 1943 to 
December 1945, died in May 1998.

During the pendency of this appeal, substantial additions and 
revisions to the law governing the duty of the Department of 
Veterans Affairs to assist claimants in the development of 
their claims were enacted.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other requirements, a medical examination or opinion should 
be provided a claimant in a claim for disability compensation 
where there is competent evidence of current disability, or 
persistent or recurrent symptoms of disability, where the 
disability or symptoms may be associated with service, and 
where the evidence does not contain sufficient medical 
evidence to decide the claim. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000)(to be codified at 38 U.S.C. § 5103A).  It does not 
appear that the matters on appeal have been the subject of a 
medical opinion.

The appellant's claim for service connection for the cause of 
the veteran's death, which was denied in the June 1998 rating 
decision, was denied as not well grounded. 

In accordance with the above, the appellant's claims will be 
REMANDED to the Regional Office (RO) for the following 
action:

1. The issues on appeal should be 
readjudicated in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This 
development should include (but not 
necessarily be limited to) an appropriate 
VA medical opinion.

2.  If the determination made with 
respect to either of these issues is 
unfavorable to the appellant, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  They should be afforded 
the appropriate period of time in which 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the appellant until she receives 
further notice.  The purpose of this REMAND is to ensure due 
process and secure clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

